DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is responsive to claims filed on January 23, 2020.
Claim 11 is cancelled.
Claims 1-10, 12, and 13 are being examined in this office action.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all drawings should be uniform and include solid lines.  All drawings need to be amended in order to omit handwritten reference numerals and hand drawn elements (i.e. Figs. 1, 2, and 4), and replace with formal reference numerals and drawings.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim elements are limitations that invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions:
Cushion means
Dispensing means
Sensor means
Applicant may: 
(a) 	Amend the claims so that the claim limitations will no longer be interpretedas a limitation under 35 U.S.C. 112(0 or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b) 	Amend the written description of the specification such that it expresslyrecites what structure, material, or acts perform the claimed functions, withoutintroducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specificationalready implicitly or inherently discloses the corresponding structure, material, or acts sothat one of ordinary skill in the art would recognize what structure, material, or actsperform the claimed functions applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expresslyrecites the corresponding structure, material, or acts for performing the claimedfunctions and clearly links or associates the structure, material, or acts to the claimedfunction, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts,which are implicitly or inherently set forth in the written description of the specification,perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§608.01 (o) and 2181. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratzel et al. (US 6,416,451 B2, herein Ratzel).

Regarding claim 1, Ratzel discloses a device (10) for dispensing a cushion means (70) for packaging purposes, comprising dispensing means (feed assembly, 38) for dispensing said cushion means (70) and a withdrawal region (safety output chute, 12) from which a user may withdraw said dispensed cushion means (70), wherein it comprises at least one sensor means (106) (Col. 7, lines 6-31), which detects, at least indirectly, an engaging of the dispensed cushion means (70) by the user and/or the presence or absence of at least one region of a hand of the user in the withdrawal region or in a detection region adjacent to the withdrawal region, wherein the providing device dispenses a cushion means depending on the detected engaging of the dispensed cushion means by the user and/or depending on the presence and/or absence of a hand of the user in the withdrawal region or in the detection region.

Regarding claim 4, Ratzel discloses (Col. 7, lines 6-31) wherein the sensor means (106) changes a signal state when at least one region of a hand enters the withdrawal region or the detection region (12).

Regarding claim 5, Ratzel discloses (Col. 7, lines 6-31) wherein the sensor means (106) changes a signal state when at least one region of a hand leaves the withdrawal region or the detection region (12).

Regarding claim 6, Ratzel discloses (Col. 7, lines 6-31) wherein the sensor means (106) comprises a light barrier, an image recognition means, an infrared detector and/or an ultrasound detector, respectively in or on the withdrawal region or the detection region (12).

Regarding claim 8, Ratzel discloses wherein the withdrawal region or the detection region (12) is arranged directly on (i.e. adjacent) the dispensing means (38) (Fig. 5).

Regarding claim 9, Ratzel discloses wherein the withdrawal region (12) is arranged away (i.e. furthest most part of withdrawal region is arranged at a distance) from the dispensing means (38), and that a transport means (60, Fig. 2) (alt. 126,128,130, Fig. 9) is arranged between the dispensing means (38) and the withdrawal region (12), which transports a cushion means dispensed by the dispensing means to the withdrawal region.

Regarding claim 10, Ratzel discloses (Col. 8, line 53 – Col. 9, line 15) wherein the transport means transports a cushion means depending on the engaging of the provided cushion means (70) by the user and/or the detected presence and/or absence of a hand of the user in the withdrawal region or in the detection region.

Regarding claim 12, Ratzel discloses (Col. 5, line 23-50) wherein the transport means only initiates a transport after expiration of a predetermined time interval after a detected engaging of the dispensed cushion means (70) by the user and/or for a detected presence and/or absence of a hand of the user in the withdrawal region or in the detection region, and/or that the dispensing means (38) only dispenses a cushion means (70) after a predetermined time interval after a detected engaging of the dispensed cushion means (70) by the user and/or detected presence and/or absence of at least a region of a hand  of the user in the withdrawal region or in the detection region (12).

Regarding claim 13, Ratzel discloses (Col. 7, lines 6-31) wherein the withdrawal region or the detection region (12) extends over a length, and the sensor means (106) which detects the presence and/or absence of at least one region of a hand of the user in the withdrawal region or in the detection region is arranged and formed such that it acts over at least part of the length, preferably over the entire length of the withdrawal region or the detection region.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetsch et al. (US 2016/0151991 A1 herein Wetsch).

Regarding claim 1, Wetsch discloses (Fig. 2,3A) a device (10) for dispensing a cushion means (19) for packaging purposes, comprising dispensing means (11) for dispensing said cushion means (19) and a withdrawal region (26) from which a user may withdraw said dispensed cushion means (19), wherein it comprises at least one sensor means (36,38), which detects, at least indirectly, an engaging of the dispensed cushion means (19) by the user and/or the presence or absence of at least one region of a hand of the user in the withdrawal region or in a detection region adjacent to the withdrawal region, wherein the providing device dispenses a cushion means depending on the detected engaging of the dispensed cushion means by the user and/or depending on the presence and/or absence of a hand of the user in the withdrawal region or in the detection region.

Regarding claim 2, Wetsch discloses wherein the dispensing means (11) dispenses the cushion means (19) such that a first region (24) of the cushion means that can be withdrawn is detachably connected to a second region (26) of the cushion means, and that the sensor means (36,38) detects at least an indirect action by the user on the second region of the cushion means with the withdrawal of the first region of the cushion means.

Regarding claim 3, Wetsch discloses wherein the dispensing means (11) comprises a motor drive, and that the sensor means (36,38) detects a change in the state of the motor drive due to the at least indirect action by the user on the second region (26) of the cushion means (19).

Regarding claim 7, Wetsch discloses [0063] wherein the sensor means (36,38) comprises a torque sensor, a force transducer and/or a current sensor, in each case at the motor drive of the dispensing means.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
August 29, 2022